DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 12/13/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the US Pub with line through has not provided the correct corresponding Publication number and inventor name.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claim limitations must be shown or the feature(s) canceled from the claim(s):
(claims 1, 2, and 14) viral benefit, first viral benefit, and second viral benefit;
(claims 2) the first viral benefit is able to be displayed by each of the one or more of the first plurality of gaming devices, and the second viral benefit is able to be displayed by each of the one or more of the second plurality of gaming devices;
(claim 4) the first viral benefit to each of the one or more of the first plurality of gaming devices is based on an eligibility determination
(claim 5) the second viral benefit to each of the one or more of the second plurality of gaming devices is based on an eligibility determination;
(claim 6) the second viral benefit to each of the one or more of the second plurality of gaming devices is based on a random selection;
(claim 7) the determining whether to distribute the second viral benefit to the one or more of the second plurality of gaming devices is based on a proximity location of the one or more second plurality of gaming devices to the one or more first plurality of gaming devices
(claim 13) first viral benefit, and second viral benefit;
(claim 14) the first viral gaming event is able to be displayed by each of the one or more of the first plurality of gaming tables;
(claim 15) the viral gaming event is random and not dependent on a base game being played at any of the one or more of the first plurality of gaming tables;
(claim 16) a bonus event or a progressive jackpot event;
(claim 17) a secondary game;
(claim 18) the first viral gaming event is one of a bonus alert, a progressive jackpot, a promotional message, an advertisement, a group message, a music clip, or a video clip;
(claim 19) the first viral gaming event is a traveling bonus that awards an additional payout for each winner;
(claim 20) the traveling bonus is a progressive jackpot;
(claim 21) he additional payout awarded for the traveling bonus scales based on an amount wagered by a player at the one or more of the first plurality of gaming tables;
(claim 22) the traveling progressive bonus is available to one or more players at the one or more of the first plurality of gaming tables but only for a limited amount of time;
(claim 23)  rendering the first viral benefit to those one or more players at the one or more of the first subset of gaming tables that have placed a side wager;
(claim 24) a bonus wheel;
(claim 25) the bonus wheel is a community bonus wheel shared by multiple players;
(claim 26) wherein the eligibility determination of the first viral benefit for each of the one or more of the first plurality of gaming devices is based on one of the presence of a side wager, presence of a maximum wager, player's duration of play, membership status, or random selection;
(claim 27) wherein the eligibility determination of the second viral benefit to each of the one or more of the second plurality of gaming devices is 14/518,909-7-based on one of the presence of a side wager, presence of a maximum wager, player's duration of play, membership status, or random selection; and
(claim 29) the mobile device can participate in the viral gaming event without any wager.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recite the limitations "the first viral" in second from the last line of the claim.  It is unclear which first viral element the above claim limitation is referring, e.g., event, benefit, or the like, thus deemed indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 19, 20, 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20090197684 to Arezina et al (Arezina).

Claim 1. Arezina discloses a method for distributing a viral benefit to an electronic device supporting a user interface, the method comprising: 
determining, at one or more computing devices (¶¶40-42, 100, and 105 “gaming network, gaming server”), whether a viral event is to be initiated (¶¶5-7 “base eligibility of the handheld gaming machine for a game-related feature at least upon a location of the handheld gaming machine and/or a proximity of the handheld gaming machine to an external device”; and ¶60 “If a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time, that player would win a bonus or would be permitted to play a bonus game”); 
determining, at the one or more computing devices (¶¶40-42, 100, and 105 “gaming network, gaming server”), a first plurality of electronic devices to distribute a first viral benefit (¶41 discloses different examples of “game-related feature” which are interpreted as different benefits, also see ¶60 if it is determined that a first viral event is initiated (¶60 “If a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time, that player would win a bonus or would be permitted to play a bonus game”); 
distributing, by the one or more computing devices (¶¶40-42, 100, and 105 “gaming network, gaming server”), the first viral benefit (¶¶41 and 60) to the first plurality of electronic devices (¶60 “If a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time, that player would win a bonus or would be permitted to play a bonus game”) the first viral gaming event awards an additional payout for each winner (¶60 “If a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time, that player would win a bonus or would be permitted to play a bonus game”, such that a bonus game provides participants a chance to win bonus awards interpreted as the claimed “additional payout”).
However, Arezina does not explicitly disclose in the same embodiment:
determining a second plurality of electronic devices to distribute a second viral benefit if it is determined that a second viral event is initiated; and 
distributing the second viral benefit to the second plurality of electronic devices,
wherein the additional payout awarded scales based on an amount wagered at the first plurality of electronic devices (emphasis added).
Yet, in other embodiments, Arezina teaches determining a second plurality of electronic devices to distribute a second viral benefit if it is determined that a second viral event is initiated; and distributing the second viral benefit, to the second plurality of electronic devices (¶¶61 and 62 discloses other nearby handheld gaming machines and similarly made "lucky," based on their proximity to the original "lucky" handheld gaming machine, also see ¶¶100, 101, and 106, such that the second viral benefit is the effect other handheld gaming machines receive for the second viral event initiation which is related to the distance/proximity to a first handheld gaming machine). The first embodiments of 
It would have obvious to a person of ordinary skill in the art at the time of the invention to modify the first embodiments of Arezina with the other embodiments of Arezina in order to positively influence game play of multiple game devices within close physical distance to each other in hopes to provide game patrons within a gaming establishment a better gaming experience.
Yet, in background of the invention, Arezina teaches wherein the additional payout awarded scales based on an amount wagered at the first plurality of electronic devices (¶4 discloses “Bonus games may additionally award players with "progressive jackpot" awards that are funded, at least in part, by a percentage of coin-in from the gaming machine or a plurality of participating gaming machines”, such that a bonus award amount is based on the total of coin-in amount from the gaming machines).  The different embodiments of Arezina would have motivation to use the other teachings of Arezina in order to fund bonus awards according to accumulated monetary wager portions by players as a way to ensure that the gaming establishment providing the gameplay is turning a desired profit which would assist in generating more monetary earnings for the gaming establishment.
It would have further obvious to a person of ordinary skill in the art at the time of the invention to modify the different embodiments of Arezina with the other teachings of Arezina in order to fund bonus awards according to accumulated monetary wager portions by players as a way to ensure that the gaming establishment providing the gameplay is turning a desired profit which would assist in generating more monetary earnings for the gaming establishment.

Claim 4. Arezina teaches wherein the distributing of the first viral benefit to the first plurality of gaming devices is based on an eligibility determination of the first plurality of 

Claim 5. Arezina teaches wherein the distributing of the second viral benefit to each of the one or more of the second plurality of gaming devices is based on an eligibility determination of the one or more of the second plurality of gaming devices from the gaming devices (¶¶60-62, and ¶69 various preconditions for eligibility, also see ¶59).

Claim 19. Arezina teaches wherein the first plurality of electronic devices and the second plurality of electronic devices is a gaming table (¶55 discloses “wagering game tables”).

Claim 20. Arezina teaches wherein the traveling bonus is a progressive jackpot (¶¶26 and 78 “progressive wagering games, and ¶106 “splatter effect for an award”, in this case, the splatter award is a progressive award).

Claim 22. Arezina teaches wherein the traveling progressive bonus is available to one or more players (¶¶26 and 78 “progressive wagering games, and ¶106 “splatter effect for an award”, in this case, the splatter award is a progressive award) at the one or more of the first plurality of gaming tables but only for a limited amount of time (¶61 “a predetermined time limit”, and ¶62 “predetermined time period”, also see ¶100).



Claim 27. Arezina teaches, wherein the eligibility determination (¶69) of the second viral benefit to each of the one or more of the second plurality of gaming devices is based on one of the presence of a side wager, presence of a maximum wager, player's duration of play, membership status (¶100 “status level”), or random selection (¶60 “randomly determined locations”).

Claims 2, 3, 6-13, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20090197684 to Arezina et al (Arezina) in view of US Pub. 20100105454 to Weber et al (Weber).

Claim 2. Arezina discloses a method for distributing a viral benefit to gaming devices, the method comprising: 
determining, at one or more computing devices (¶¶40-42, 100, and 105 “gaming network, gaming server”), whether to initiate a first viral event (¶¶5-7 “base eligibility of the handheld gaming machine for a game-related feature at least upon a location of the handheld gaming machine and/or a proximity of the handheld gaming machine to an external device”; and ¶60 “If a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time, that player would win a bonus or would be permitted to play a bonus game”); 
determining, at one or more computing devices (¶¶40-42, 100, and 105 “gaming network, gaming server”), a first viral benefit (¶41 discloses different examples of “game-related feature” which are interpreted as different benefits, also see ¶60 “win a bonus” or “play a bonus game”) to distribute to one or more of a first plurality of gaming devices if it is determined that the first viral event is initiated (¶60 “If a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time, that player would win a bonus or would be permitted to play a bonus game”); and
distributing the first viral benefit (¶¶41 and 60) to one or more of the first plurality of gaming devices so that the first viral benefit is able to be displayed by each of the one or more of the first plurality of gaming devices (¶60 “permitted to play a bonus game”; and ¶100 “bonus games, bonus game features”), the distributing of the first viral benefit is based on an eligibility determination of the one or more of the first plurality of gaming devices (¶¶61 and 62 discloses “a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time” and other nearby handheld gaming machines and similarly made "lucky," based on their proximity to the original "lucky" handheld gaming machine, in this case, the eligibility determination is related to the distance and/or location of gaming devices). 
However, Arezina does not explicitly disclose in the same embodiment:
determining whether to distribute a second viral benefit to one or more of a second plurality of gaming devices; and 
distributing the second viral benefit to the one or more of the second plurality of gaming devices if it is determined that the second viral benefit to one or more of the second plurality of gaming devices is to be distributed so that the second viral benefit is able to be displayed by each of the one or more of the second plurality of gaming devices;
 wherein the eligibility determination of the first viral is based on one of the presence of a side wager, presence of a maximum wager, or player's duration of play (emphasis added).
Yet, in other embodiments, Arezina teaches determining whether to distribute a second viral benefit to one or more of a second plurality of gaming devices; and distributing the second viral benefit to the one or more of the second plurality of gaming devices if it is determined that the second viral benefit to one or more of the second plurality of gaming devices is to be distributed so that the second viral benefit is able to be displayed by each of the one or more of the second plurality of gaming devices (¶¶61 and 62 discloses other nearby handheld gaming machines and similarly made "lucky," based on their proximity to the original "lucky" handheld gaming machine, also see ¶¶100, 101, and 106, specifically, ¶100 discloses bonus games, bonus game features, and/or awards”, and ¶106 discloses “a splatter effect for an award”, such that the second viral benefit is the game, feature, and/or award that other handheld gaming machines receive for the second viral event initiation which is related to the distance/proximity to a first handheld gaming machine). The first embodiments of Arezina would have motivation to use the other embodiments of Arezina in order to positively influence game play of multiple game devices within close physical distance to each other in hopes to provide game patrons within a gaming establishment a better gaming experience.
It would have obvious to a person of ordinary skill in the art at the time of the invention to modify the first embodiments of Arezina with the other embodiments of Arezina in order to positively influence game play of multiple game devices within close physical distance to each other in hopes to provide game patrons within a gaming establishment a better gaming experience.
Web teaches wherein the eligibility determination is based on one of the presence of a side wager, presence of a maximum wager, or player's duration of play (¶500).  The embodiments of Arezina would have motivation to use the teachings of Weber in order to provide additional challenges for gaming devices to be included in the viral event in doing so would make it more difficult for a gaming 
It would have further obvious to a person of ordinary skill in the art at the time of the invention to modify the embodiments of Arezina with the teachings of Weber in order to provide additional challenges for gaming devices to be included in the viral event in doing so would make it more difficult for a gaming device to be included in the viral event which would make being including in the viral event more special and exciting to players.

Claim 3. Arezina teaches wherein the determining whether to initiate the first viral event comprises determining whether a viral gaming event is to be initiated on at least one of the first plurality of gaming devices (¶60 “If a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time, that player would win a bonus or would be permitted to play a bonus game”).

Claim 6. Arezina teaches wherein the distributing of the second viral benefit to each of the one or more of the second plurality of gaming devices is based on a random selection of the one or more of the second plurality of gaming devices from the gaming devices (¶¶61, 62, and 70).

Claim 7. Arezina teaches wherein the determining whether to distribute the second viral benefit to the one or more of the second plurality of gaming devices is based on a proximity location of the one or more second plurality of gaming devices to the one or more first plurality of gaming devices (¶¶61 and 62 “proximity of the handheld gaming machine”, also see ¶¶42, 44, 47, 48, and 70).

Claim 8. Arezina teaches wherein the gaming devices are gaming tables (¶55).

Claim 9. Arezina teaches wherein at least one of the one or more of the first plurality of gaming devices is a gaming table (¶55).

Claim 10. Arezina teaches wherein at least one of the one or more of the second plurality of gaming devices is a mobile device (¶¶60-62 “handheld gaming machine”).

Claim 11. Arezina teaches wherein at least one of the one or more of the second plurality of gaming devices is a gaming table (¶55).

Claim 12. Arezina teaches wherein at least one of the one or more of the first plurality of gaming devices is a mobile device (¶60 “handheld gaming machine”).

Claim 13. Arezina teaches wherein the distributing of the first viral benefit to the one or more of the first plurality of gaming devices occurs at a time T1 and the distributing the second viral benefit to the one or more of the second plurality of gaming devices occurs at a time T2, time T2 occurring at a time later than time T1 (¶61 and 62 “not only are the player’s odds improved, but other nearby handheld gaming machines 110 and similarly made “lucky” based on their proximity to the original handheld gaming machines”).

Claim 28. Arezina teaches wherein the determining whether to initiate the first viral event comprises determining whether a viral gaming event is to be initiated on at least one of 

Claim 29. Arezina teaches wherein the mobile device can participate in the viral gaming event without any wager (¶¶61, 62, 100, and 106, e.g., where a gaming device is eligible to participate in bonus game and/or receive bonus feature based on proximity or distance without making a wager).

Allowable Subject Matter
Claims 14-18 and 23-25 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive.
Regarding drawing objections, some objections are withdrawn because remarks are found persuasive (for instance, claims 8-10, 12, 14, and 28 are withdrawn because gaming machines are known synonyms to “gaming tables” and “mobile devices” in the gaming casino art).  However, some of the drawing objections are maintained (for instance to the claim limitations “viral benefit, first viral benefit, and second viral benefit” as recited in claims 1, 2, and 14) because as best understood Fig. 3 shows an instance of an viral event sequence and transmission related to different times to different gaming machines yet fails to show and provide particulars of a specific benefit types such as an award, promo, bonus, jackpot event, special feature, or the like, in addition, the figures lacks showing a difference between a first and second benefit.  
On pps. 10 and 11 of the Applicant’s remarks, regarding claim 1, the Applicant submits that Arezina does not teach or suggest “distributing, by the one or more computing devices, the first viral benefit to the first plurality of electronic devices, the first viral gaming event awards an additional payout for each winner" or "wherein the additional payout awarded scales based on an amount wagered at the first plurality of electronic devices" (emphasis added).  However, the Examiner disagrees.  First, Arezina (see ¶60) discloses that player would win a bonus or would be permitted to play a bonus game, in this case, the bonus game provides participants a chance to win bonus awards interpreted as the claimed “additional payout” which would meet the claim limitation of “first viral gaming event awards an additional payout for each winner”.  Second, in the background of the invention, Arezina (see ¶4) explicitly discloses “Bonus games may additionally award players with "progressive jackpot" awards that are funded, at least in part, by a percentage of coin-in from the gaming machine or a plurality of participating gaming machines”, such that a bonus award amount is based on the total of coin-in amount from the gaming machines which would meet the claim limitation of “wherein the additional payout awarded scales based on an amount wagered at the first plurality of electronic devices”.  Hence, under 103 obviousness rejection it is deemed that combining the different embodiments and teachings within Arezina would read on the above claim limitations.
On pps. 11 and 12 of the Applicant’s remarks, regarding claim 2, the Applicant submits that Arezina does not teach or suggest “the distributing of the first viral benefit is based on an eligibility determination of the one or more of the first plurality of gaming devices”.  However, the Examiner disagrees.  Arezina (¶¶61 and 62) discloses “a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time”, and other nearby handheld gaming machines and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715